Name: 98/169/EC, ECSC, Euratom: Decision of the Representatives of the Governments of the Member States of 18 February 1998 appointing an Advocate-General to the Court of Justice of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1998-03-04

 Avis juridique important|41998D016998/169/EC, ECSC, Euratom: Decision of the Representatives of the Governments of the Member States of 18 February 1998 appointing an Advocate-General to the Court of Justice of the European Communities Official Journal L 063 , 04/03/1998 P. 0024 - 0024DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 18 February 1998 appointing an Advocate-General to the Court of Justice of the European Communities (98/169/EC, ECSC, Euratom)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community, and in particular Article 167 thereof,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 32b thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 139 thereof,Whereas, pursuant to Articles 7 and 8 of the Protocol on the Statute of the Court of Justice of the European Community and to the corresponding provisions of the Protocols on the Statutes of the Court of Justice of the European Coal and Steel Community and of the European Atomic Energy Community and consequent on the resignation of Mr Guiseppe Tesauro, Advocate-General at the Court of Justice of the European Communities, an Advocate-General should be appointed to replace Mr Guiseppe Tesauro for the remainder of his term of office, which runs until 6 October 2000,HAVE DECIDED AS FOLLOWS:Article 1 Mr Antonio Saggio is hereby appointed an Advocate-General at the Court of Justice of the European Communities from the date of his swearing-in until 6 October 2000.Article 2 This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 18 February 1998.The PresidentS. WALL